UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2013 WESTFIELD FINANCIAL, INC. (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) 001-16767 (Commission File Number) 73-1627673 (I.R.S. Employer Identification No.) 141 Elm Street Westfield, Massachusetts 01085 (Address of principal executive offices, zip code) Registrant’s telephone number, including area code: (413)568-1911 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On July 30, 2013, Westfield Financial, Inc. (the “Company”) will conduct an investor presentation at the Keefe, Bruyette and Woods, Inc. 14th Annual Community Bank Investor Conference to be held in New York on July 30, 2013 and July 31, 2013.The slide show for the presentation is attached to this report as Exhibit 99.1. The information in this Item 7.01 and the exhibit attached hereto will not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liabilities of such section, nor will such information or exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as may be expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits. The exhibits required by this item are set forth on the ExhibitIndex attached hereto. Exhibit Number Description Investor Presentation Materials dated July 30- July 31, 2013 for Westfield Financial, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTFIELD FINANCIAL, INC. Date: July 30, 2013 By: /s/ Leo R. Sagan, Jr. Leo R. Sagan, Jr. Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Investor Presentation Materials dated July 30 – July 31, 2013 for Westfield Financial, Inc.
